ORDER
The Pre-Trial Order in this proceeding filed March 6, 1996 set deadlines for submission of motions and memoranda in connection with motions. Those deadlines apply to any kind of supplemental materials that counsel wish to provide. A matter is taken under advisement as of the due date of the reply memorandum. No supplemental materials will be considered by this Commission and are stricken automatically unless the Commission has issued an entry that permits the submission of materials past the deadlines set.
BY ORDER OF THE COMMISSION